DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112
Applicant’s arguments, see remarks and amended claims, filed 2/4/2022, with respect to the rejection of claim 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 

35 U.S.C. 102
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant opens the arguments with a blanket statement that 
Patwardhan et. al. at least fails to describe i) a hardware switch configured to generate one or more trigger pulses when triggered, ii) a collection optics unit comprising a lens, a tailored optical filter and a crossed polarizer, iii) a control unit connected to the hardware switch, iv) the hardware switch controlling power of the device, v) the hardware switch controlling wavelength and bandwidth of the emitted light, and vi) the monochrome imaging device being controlled upon receiving the trigger signals. Remarks, P. 10.
However, each of the features cited above, were fully addressed in the non-final rejection of 8/4/2021 (NF): i) P.3-4, ii) P.4, iii) P.4-5, iv) P.5-6, vi) P. 9.
	Applicant argues that Patwardhan “primarily mentions using digital colour cameras” in an apparent attempt to limit Patwardhan’s teachings to color cameras. Remarks, P.10. However, as stated in the NF paragraph [0064] of Patwardhan explictly states that “[o]ther types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” NF, P.4. Patwardhan thus explictly teaches that monochrome cameras are an alternative to color cameras throughout Patwardhan’s disclosure. 
	Applicant argues that Patwardhan does not teach “an arrangement of LEDs assembled in a circular manner is used as an illumination source.” Remarks, P.10. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a circular arrangement of LEDs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this argument is irrelevant and, thus, moot. 
	Applicant mentions that Patwardhan discloses crossed polarizers but provides no argument as to the relevance of this disclosure to the argument or the claimed invention. Remarks, P.10. Thus, this argument is irrelevant and, thus, moot.
	Applicant’s cancellation of claim 19 which was rejected under 35 U.S.C. 102 as being anticipated by Stephen have obviated applicant’s arguments as to Stephen and, thus, these arguments are moot. Remarks, P.10. In arguendo, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hardware trigger and/or a circular arrangement of LEDs) were not recited in the now cancelled claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this argument is irrelevant and, thus, moot.

35 U.S.C. 103
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
	Applicant opens with a blanket statement that “none of the cited references teaches or suggests the use of a hardware switch and details thereof as required by the present invention.” Remarks, P.11. As only dependent claims 14-18 are both rejected under 35 U.S.C. 103 and incorporate the hardware switch of independent claim 13, it is presumed that applicant’s arguments are to the hardware switch and “details thereof” of claim 13. However, each of the features cited above, were fully addressed in the NF. See P.12.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Partwardhan’s filter wheel cannot be used for imaging of intra oral/cavity tissues. Remarks, P.11. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the entire handheld device is inserted into the oral/cavity tissue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the arguments are irrelevant and moot. Second, there is no indication that Patwardhan’s filter wheel cannot be used for imaging of intra oral/cavity tissues. There is no requirement in either Partwardhan or the applicant’s claimed invention or the original disclosure of placing the hardware switch inside the oral or body cavities. Further, there is no requirement in either Partwardhan or the applicant’s claimed invention or the original disclosure of placing the light source and associated control systems inside the oral or body cavities. For example, endoscopes and surgical microscopes often employ optical fibers to transmit light from an external light source into the body and to convey received light to an external photodetector. Third, as per MPEP 716.01(c) "[t]he arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)." Thus, applicant’s arguments are irrelevant and moot. 
Applicant further argues that Partwardhan’s filter wheel has significant switching time and asserts that this has disadvantages. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., relative switching time, motion, and co-registration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the arguments are irrelevant and moot. Second, there is no indication that Partwardhan’s filter wheel exhibits significant switching time. Third, as per MPEP 716.01(c) "[t]he arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)." Thus, applicant’s arguments are irrelevant and moot.
Applicant further argues that Partwardhan can only be used externally as an embodiment of Partwardhan in paragraph [0072] mentions that an optional viewing window may be included on the hand-held device.  First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., exclusion of a viewing window and insertion of the entire handheld device into the oral or body vacity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the arguments are irrelevant and moot. Second, there is no indication that a viewing window would be incompatible with diagnosing tissue present in the oral or body cavities as claimed in claim 18. There is no requirement in the claimed invention that any part of the hand-held device need be inserted into an oral or body cavity, merely that the diagnosed tissue is present in said oral or body cavity. Further, not only can fluorescence from body cavities be visible through the skin, but also at least the oral cavity can be directly viewed externally. Further, external viewing windows can receive light transmitted via mirrors or optical fibers from an endoscope or microscope placed within the oral or body cavities. Third, as per MPEP 716.01(c) "[t]he arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)." Thus, applicant’s arguments are irrelevant and moot.
Applicant further argues that Partwardhan can only be used externally as an embodiment of Partwardhan in paragraph [0072] mentions that an optional camera may be included on the hand-held device. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., exclusion of a viewing window and mounted camera, and insertion of the entire handheld device into the oral or body cavity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the arguments are irrelevant and moot. Second, there is no indication that a mounted camera would be incompatible with diagnosing tissue present in the oral or body cavities as claimed in claim 18. There is no requirement in the claimed invention that any part of the hand-held device need be inserted into an oral or body cavity, merely that the diagnosed tissue is present in said oral or body cavity. Further, not only can fluorescence from body cavities be visible through the skin, but also at least the oral cavity can be directly viewed externally. Further, external cameras can receive light transmitted via mirrors or optical fibers from an endoscope or microscope placed within the oral or body cavities. Additionally, the addition of a camera onto a handheld device does not render the handheld device no longer handheld. There is no indication in paragraph [0072] that mounting the camera onto the handheld device prevents the device from being handheld. Handheld and miniature cameras are ubiquitous. Third, as per MPEP 716.01(c) "[t]he arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)." Thus, applicant’s arguments are irrelevant and moot.
Applicant further argues that
Patwardhan et. al. uses calibration charts whereas the present invention utilizes tissue phantoms for LED intensity calibration tissue phantoms an image or impression not evoked by actual stimuli. Remarks, P.11.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., calibration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, these arguments are irrelevant and moot.
	Applicant further argues that Partwardhan’s teaching of selecting an appropriate filter takes multiple hours as every single filter must be used for acquisition. First, this conclusory statement is unreasonable and absurd. Applicant’s conclusory statement relies on the premise that every single filter is used, that there are a large number of filters, and that each filter is used for a significant period of time. The appropriate filter is selected based on the known excitation wavelength of the fluorophore of interest. Thus, a single filter is appropriate for each fluorophore. Further, individual images may be captured in fractions of a second. Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., acquisition time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the arguments are irrelevant and moot. Third, there is no indication in Patwardhan that the selection of an appropriate filter is inappropriate for skin diagnosis. Fourth, as per MPEP 716.01(c) "[t]he arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)." Thus, applicant’s arguments are irrelevant and moot.
	Applicant further argues that Patwardhan’s teaching of an alternative embodiment in which a stationary, table-top unit is used disparages the hand-held embodiment of Patwardhan due to ambient light noise. Applicant’s argument is irrelevant and moot as a statement that one embodiment has advantages over another is not a teaching away from the other unless it states that the other embodiment is inoperable or unable to perform its intended use. MPEP 2123 II. Partwardhan has no indication that the hand-held unit is inoperable or unable to perform its intended use. In fact, Partwardhan mentions only some advantages of a table-top unit and provides no indication of the unsuitability of a hand-held unit and states that the both the table-top unit and hand-held device are exemplary embodiments of the disclosure. Patwardhan’s teaching of a table-top unit has both disadvantages and advantages over a hand-held unit. A table-top unit reduces motion and limits ambient light interference. However, a table-top unit lacks portability and the ability to be positioned freely relative to a person’s body. A hand-held unit has portability and the ability to be positioned freely relative to a person’s body. This may improve the versatility and ease of use of the device as well as limit motion if the device can be better positioned relative to a person’s body. Further, the ability to use the hand-held device without or without ambient light expands the use of the device outside of a controlled setting but also allows the device to be used in a controlled setting when available. Additionally, there are many known ways to compensate for ambient light and motion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patwardhan et al. (U.S. Pub. No. 2009/0137908), hereinafter “Patwardhan.”

Regarding claim 1, Patwardhan discloses a Hand-held Biophotonic Medical (HBM) device (101) for a multi modal and multispectral imaging of a tissue (102) (“the device is hand-held” [0070]-[0072]; “Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract):
a) an illumination unit (103) comprising of a combination of one or more illuminating devices (103a) (“One or more illumination sources 210 may be used in the exemplary system 200 to obtain the required illumination” [0055]) emitting at one or more wavelengths with narrow bandwidths matching absorption of fluorophores and/ or oxygenated haemoglobin in the tissue (“One or more illumination sources may also be used to provide the different modes of illumination and/or different spectral bands… Each illumination source 210 may comprise one or more illumination sources emitting in different spectral bands or modes.” [0056]; “reflectance images of the tissue are captured using narrow spectral band illumination… These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0080]);
b) a hardware switch (110) configured to generate one or more trigger pulses when triggered (“The illumination source(s) 210 may be pulsed or left continuously on, and may employ some form of shuttering mechanism in front of it” [0054]; “readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “the multiple images would be captured by switching the sources on or off depending on the type of image to be captured.” [0061]-[0062]);
c) a collection optics unit (105) (“detector 220” [0050]) comprising a lens (105a) (“the camera lens” [0013] and [0100]), a tailored optical filter (105c) (“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225. Each filtering element 215, 225 preferably comprises a plurality of filters, each of which can be selectively placed in the respective light path of the filtering element” [0050]; “The filters are selected based on the excitation-emission spectra of fluorophores and/or the absorption spectra of chromophores of interest” [0030]) and a crossed polarizer (105b) that minimizes specular reflection present in the diffusely reflected or emitted light from the tissue (“polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]);
d) a miniature monochrome imaging device (108) comprising at least one monochrome sensor (108a) for capturing images of the tissue (102) (“Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]); and
e) a control unit (109) connected to said hardware switch (110) and said miniature monochrome imaging device (108) via a communication bus (111a) and a control bus (111b) (“readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0066]);
the hardware switch (110) and the control unit (109), together control power of the HBM device (101) (“the multiple images would be captured by switching the sources on or off depending on the type of image to be captured.” [0061]-[0062]);
the illumination unit (103) is configured such that one or more illuminating devices (103a) operate separately to emit narrow band light at one or more wavelengths matching absorption of fluorophores and/ or oxygenated haemoglobin in the tissue (102) (“One or more illumination sources may also be used to provide the different modes of illumination and/or different spectral bands… Each illumination source 210 may comprise one or more illumination sources emitting in different spectral bands or modes.” [0056]; “Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]);
the hardware switch (110) and the control unit (109), together control wavelength and bandwidth of light emitted by the illumination unit (103) (“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225. Each filtering element 215, 225 preferably comprises a plurality of filters, each of which can be selectively placed in the respective light path of the filtering element” [0050]; “The filters are selected based on the excitation-emission spectra of fluorophores and/or the absorption spectra of chromophores of interest” [0030]; “readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]-[0059]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]);
the one or more illuminating devices (103a) are triggered sequentially to illuminate the tissue (102) resulting in either a tissue fluorescence upon absorption of an incident wavelength by the tissue (102), and/or diffuse reflectance due to multiple elastic scattering of an incident light by the tissue (102) (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]);
the fluorescence and/or the diffusely reflected light are transmitted to said miniature monochrome imaging device (108) (Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively… Once the filters are selected, the image is captured at 630.” [0105]);
the miniature monochrome imaging device (108) captures the tissue fluorescence and/ or diffusely reflected light as one or more images and converts said images into electrical signals (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively… Once the filters are selected, the image is captured at 630.” [0105]; “Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225.” [0050]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “detector(s) 220 directly collect (via filtering 225) the light coming from the tissue being imaged” [0068]);
the miniature monochrome imaging collection optics unit (105) is configured to detect the tissue (102) (“Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “fluorescence images, absorption images, excitation images, standard (white light) images, polarized light images or any combination of these is used to detect features helpful in disease diagnosis, analysis, measurement, classification, monitoring and/or predicting the tissue condition, monitoring the effectiveness of treatment procedures or skin care/treatment products, recommending/prescribing skin care/treatment products, and displaying the feature analysis results.” [0039]; “The detector 220 may also comprise multiple detectors, with similar or different characteristics. The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation” [0051]; see also [0058] and [0076]-[0080]);
the device (108) transmits one or more images to a computing device (113) for image processing and display (“display of the captured and/or processed images.” [0039]-[0041]; “The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “provide the captured image signal directly to a display device” [0067]; “displaying feature analysis results” [0075]); and
the control unit (109) is configured to control the miniature monochrome imaging device (108) upon receiving one or more trigger signals (“Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “The illumination source(s) 210 may be pulsed or left continuously on, and may employ some form of shuttering mechanism in front of it” [0054]; “readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “the multiple images would be captured by switching the sources on or off depending on the type of image to be captured.” [0061]; “Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]).

Regarding claim 2, Patwardhan discloses the multimodal imaging comprises detection of one or more modes of light tissue interaction including but not limited to fluorescence, absorption, transmittance, reflectance, diffuse reflectance, elastic scattering, inelastic scattering, photoacoustic and thermal imaging (“The combined fluorescence, absorption, and broadband reflectance data can be analyzed for disease diagnosis and skin feature detection.” Abstract; “an apparatus captures cross-polarized, parallel-polarized, and standard (white light) images of tissue. These images are used in estimating reflectance (surface and diffused), texture, roughness, and other topological characteristics of the tissue.” [0038]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105])

Regarding claim 3, Patwardhan discloses the illumination unit (103) further comprises a polarizer configured to illuminate the tissue (102) with light of a particular polarization (“polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]).

Regarding claim 4, Patwardhan discloses the crossed polarizer (105b) is configured to reduce specular reflection from the tissue (102) (“polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]).

Regarding claim 5, Patwardhan discloses the monochrome sensor (108a) is a Complementary Metal-Oxide-Semiconductor (CMOS) sensor or a Charge-Coupled Device (CCD) sensor (CCD camera [0007] and [0017]; “Various types of cameras may be used in the present invention. Digital color cameras are preferred because they allow fast and automatic image capture, easy access to the images/data in an electronic format, and enable the capture of images under all of the various modes of illumination described herein. Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]).

Regarding claim 6, Patwardhan discloses the miniature monochrome imaging device (108) captures the one or more images by converting the tissue fluorescence or the diffusely reflected light into electrical signals due to photoelectric effect in the monochrome sensor (108a) (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively… Once the filters are selected, the image is captured at 630.” [0105]; “Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225.” [0050]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “detector(s) 220 directly collect (via filtering 225) the light coming from the tissue being imaged” [0068]; CCD camera [0007] and [0017]).

Regarding claim 13, Patwardhan discloses a method for multimodal and multispectral imaging of a tissue (102) (“Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract):
a) receiving, by a Hand-held Biophotonic Medical (HBM) device (101) (“the device is hand-held” [0070]-[0072]; “Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract), one or more trigger pulses generated by a hardware switch (110) of the HBM device (101) when triggered manually or through a software trigger (“The illumination source(s) 210 may be pulsed or left continuously on, and may employ some form of shuttering mechanism in front of it” [0054]; “readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “the multiple images would be captured by switching the sources on or off depending on the type of image to be captured.” [0061]-[0062]);
b) triggering, by the HBM device (101), one or more illumination devices (103a) of the HBM device (101), to illuminate the tissue (102) upon receiving the one or more trigger pulses, resulting in tissue fluorescence and/or diffuse reflectance of light upon absorption/ scattering of an incident wavelength of light by the tissue (102) (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]);
c) controlling, by the HBM device (101), a miniature monochrome imaging device (108) of the HBM device (101) (“Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]), to capture one or more images of tissue fluorescence upon absorption of the incident light by constituents of the tissue (102) and/or to capture one or more images of diffusely reflected light due to multiple elastic scattering of the incident light at a predefined wavelength from the tissue (102) in real time using the miniature monochrome imaging device (108) (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively… Once the filters are selected, the image is captured at 630.” [0105]; “Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225.” [0050]; “the detector 220 may comprise one or more video cameras to capture a video recording under any of the modes of illumination. The video data may be displayed on a suitable monitor (including a display monitor built into the camera) in real-time… Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “detector(s) 220 directly collect (via filtering 225) the light coming from the tissue being imaged” [0068]) and a collection optics unit (105) associated with the HBM device (101) (“detector 220” [0050]);
d) streaming, by the HBM device (101), a live video of tissue fluorescence wherein the live video is obtained using the miniature monochrome imaging device (108) (“Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract; “Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “the detector 220 may comprise one or more video cameras to capture a video recording under any of the modes of illumination. The video data may be displayed on a suitable monitor (including a display monitor built into the camera) in real-time.” [0065]); and
e) transmitting, by the HBM device (101), the one or more images to a computing device (113) for processing of captured images and display of screening results (“The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like.” [0051]; “the detector 220 may comprise one or more video cameras to capture a video recording under any of the modes of illumination. The video data may be displayed on a suitable monitor (including a display monitor built into the camera) in real-time… Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]);
the multimodal imaging includes but is not limited to fluorescence, absorption, scattering and diffuse reflectance (“The combined fluorescence, absorption, and broadband reflectance data can be analyzed for disease diagnosis and skin feature detection.” Abstract; “an apparatus captures cross-polarized, parallel-polarized, and standard (white light) images of tissue. These images are used in estimating reflectance (surface and diffused), texture, roughness, and other topological characteristics of the tissue.” [0038]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]).

Regarding claim 14, Patwardhan discloses said HBM device (109) is configured to:
illuminate the tissue (102) with a predefined wavelength with predefined bandwidths resulting in tissue absorption, fluorescence, scattering and/or diffuse reflectance of light upon absorption of an incident wavelength by the tissue (102) (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band of approximately 10 to 40 nm (FWHM) centered at selected wavelengths in the range of 300 to 1200 nm.”” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]);
capture one or more images of tissue absorption, fluorescence and diffuse reflectance in a predefined wavelength (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band of approximately 10 to 40 nm (FWHM) centered at selected wavelengths in the range of 300 to 1200 nm.”” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]); and 
transmit a background image (“This image will have little or no information about melanin, blood, and bilirubin and hence will set a reference base line with respect to water, whose absorption will be captured in this image. (In skin optics, absorption parameters are typically defined in terms of water absorption.” [0076]-[0081]) and one or more images of tissue absorption, fluorescence and diffuse reflectance to the computing device (113) for display in real time (“The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like.” [0051]; “the detector 220 may comprise one or more video cameras to capture a video recording under any of the modes of illumination. The video data may be displayed on a suitable monitor (including a display monitor built into the camera) in real-time… Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band of approximately 10 to 40 nm (FWHM) centered at selected wavelengths in the range of 300 to 1200 nm.”” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]).

Regarding claim 17, Patwardhan discloses capturing a background image of a lesion under ambient light without illuminating the tissue, and subtracting said background image from the images of illuminated tissue (“one or more dark-light images are captured in order to estimate the dark noise of the detector. The estimated dark noise image, or an average value of the dark noise, is subtracted from the fluorescence images in the image processing that is performed at 580.” [0100]; “images may be taken in an open environment, such as with a hand-held device, or the like, with or without ambient light.” [0070]; “sources, such as other fluorophores, the illumination source, and ambient light” [0097]; “The excitation image is used in an image processing step 580, described below, to normalize the corresponding fluorescence image for non-uniform light distribution, heterogeneous absorption of light due to tissue chromophores, filter leakage, and/or ambient light distribution.” [0098]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in further view of Stephen et al. (“Diagnostic accuracy of diffuse reflectance imaging for early detection of pre-malignant and malignant changes in the oral cavity: a feasibility study” 2013), hereinafter “Stephen.”

Regarding claim 7, Patwardhan discloses a system for multimodal and multispectral imaging of a tissue (102) (“Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract):
a) a Hand-held Biophotonic Medical (HBM) device (101) (“the device is hand-held” [0070]-[0072]; “Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract); and
b) a computing device (113) (“readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0066]);
said HBM device (101) is configured to illuminate the tissue (102) with a light of wavelength and bandwidth matching absorption of biochemical constituents that gets altered during malignant transformations in the tissue resulting in tissue fluorescence and/ or diffuse reflectance due to elastic scattering of light (“One or more illumination sources may also be used to provide the different modes of illumination and/or different spectral bands… Each illumination source 210 may comprise one or more illumination sources emitting in different spectral bands or modes.” [0056]; “Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]); 
capture one or more images of tissue fluorescence and/or diffusely reflected light transmitted through a tailored filter (105c) (“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225. Each filtering element 215, 225 preferably comprises a plurality of filters, each of which can be selectively placed in the respective light path of the filtering element” [0050]; “The filters are selected based on the excitation-emission spectra of fluorophores and/or the absorption spectra of chromophores of interest” [0030]) and a crossed polarizer (105b) that minimizes specular reflection present in the diffusely reflected or emitted light from the tissue (“polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]); and
transmit the one or more images to the computing device (113) for display (“display of the captured and/or processed images.” [0039]-[0041]; “The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “provide the captured image signal directly to a display device” [0067]; “displaying feature analysis results” [0075]);
the computing device (113) is configured to:
receive the one or more images transmitted by said HBM device (101) (“The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]);
detect changes in intensity of oxygenated haemoglobin absorption in the tissue (102) by analyzing the one or more images (“reflectance images of the tissue are captured using narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0080]; “the image data can be used to generate, at 450, two-dimensional (2D) absorption maps of the chromophores of interest. Alternately, or additionally, a three-dimensional (3D) reconstruction can be carried out at 460.” [0084]);
obtain one or more pseudo coloured images by false colouring the one or more images received (“applying color space transformations” [0091]; “the cross-polarized image can be transformed to a pre-defined color space that provides optimal separation between red pigmentation (for hemoglobin) and brown pigmentation (for melanin). These Red and Brown images can be further analyzed and/or presented” [0110]; “pseudo coloring, can be performed using known techniques” [0114]);
determine image intensity ratio values of the one or more images captured by the HBM device (108) through the tailored filter (105c), transmitting light in wavelength range of 470-620 nm (“evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]; “The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]); and
determine at least one grade of cancer or inflammation in the tissue (102) automatically based on the image intensity ratio of the oxygenated haemoglobin absorption and by comparing the image intensity ratio values obtained from the one or more images using an algorithm correlating the ratio values with pathological results of biopsy or inflammatory symptoms (“evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]; “The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]).
However, Patwardhan may not explictly disclose to identify Regions of Interest (ROI) comprising a maximum change in the image intensity ratio value when compared to a standard ratio value obtained from normal/healthy tissues of similar anatomical sites; and
the intensity ratios are between two hemoglobin absorption images.
However, in the same field of endeavor, Stephen teaches to identify Regions of Interest (ROI) comprising a maximum change in the image intensity ratio value when compared to a standard ratio value obtained from normal/healthy tissues of similar anatomical sites (“The DR imaging data were compared with gold standard tissue biopsy and histopathology results… While the median pixel value of the R545/R575 image ratio for normal/clinically healthy tissue was 0.87 (IQR = 0.82-0.94), they were 1.35 (IQR = 1.13-1.67) and 2.44 (IQR = 1.78-3.80) for pre-malignant and malignant lesions, respectively” Stephen, Abstract; “identifying regions with maximum potential to show dysplastic characteristics and invasion,” “The DR imaging system was used to capture monochrome images of all suspected oral lesions at 545 and 575 nm. Tissue biopsies were taken from the region with maximum potential to show dysplastic characteristics in a lesion as identified by the PCM of the DR image ratio R545/R575,” “The DR image ratio was further analyzed based on the mean pixel intensity of 100 pixels at 30 different points within the proposed biopsy site. Median value of the image ratio from these 30 points were determined and used for classifying the lesions into three groups, viz. normal/clinically healthy, pre-malignant or malignant (squamous cell carcinoma: SCC). Oral lesions were classified according to the image ratio value R545/R575 and the results were correlated with histo-pathologic findings to determine the diagnostic accuracies.” Stephen, Methods, P. 3); and
determine at least one grade of cancer or inflammation in the tissue (102) automatically based on the image intensity ratio of the oxygenated haemoglobin absorption and by comparing the image intensity ratio values obtained from the one or more images using an algorithm correlating the ratio values with pathological results of biopsy or inflammatory symptoms (“The DR imaging data were compared with gold standard tissue biopsy and histopathology results… While the median pixel value of the R545/R575 image ratio for normal/clinically healthy tissue was 0.87 (IQR = 0.82-0.94), they were 1.35 (IQR = 1.13-1.67) and 2.44 (IQR = 1.78-3.80) for pre-malignant and malignant lesions, respectively” Stephen, Abstract; “A laptop computer working with the SOLIS program (Andor Technology, UK) controlled the image acquisition parameters, recorded the images sequentially at 545 and 575 nm and computed the ratio image (R545/R575) arithmetically.” Stephen, Methods, P. 2; “identifying regions with maximum potential to show dysplastic characteristics and invasion,” “The DR imaging system was used to capture monochrome images of all suspected oral lesions at 545 and 575 nm. Tissue biopsies were taken from the region with maximum potential to show dysplastic characteristics in a lesion as identified by the PCM of the DR image ratio R545/R575,” “The DR image ratio was further analyzed based on the mean pixel intensity of 100 pixels at 30 different points within the proposed biopsy site. Median value of the image ratio from these 30 points were determined and used for classifying the lesions into three groups, viz. normal/clinically healthy, pre-malignant or malignant (squamous cell carcinoma: SCC). Oral lesions were classified according to the image ratio value R545/R575 and the results were correlated with histo-pathologic findings to determine the diagnostic accuracies.” Stephen, Methods, P. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s disclosure of taking the ratio between any two or more fluorescence images and acquiring hemoglobin absorption images at 530 to 550 nm, 570 to 590nm, and 600 to 630 nm with Stephen’s teaching of acquiring an intensity ratio between hemoglobin fluorescence images at 545 and 575 nm to, in combination, teach taking the ratio between each pair of hemoglobin images 530 to 550 nm, 570 to 590nm, and 600 to 630 nm, respectively, as Stephen explicitly states that the fact that “[i]n malignant tissues, the haeme synthesis is disturbed due to the reduced activity of the ferrochelatase enzyme [23] that results in lower haemoglobin production and correspondingly lower absorption at 545 and 575 nm of the oxygenated haemoglobin spectra. A reduction in oxygenated haemoglobin increases the DR ratio of R545/R575,” leads the DR ratio to have “diagnostic accuracy obtained in this study [sic] superior to other imaging systems for detection of malignant changes in the oral cavity” (Stephen, Discussion).

Regarding claim 8, Patwardhan discloses the computing device (113) is further configured to superimpose at least one of the one or more images or the determined image intensity ratio values, to reduce false negatives during determination of the grade of cancer or inflammation in the tissue (102) (“The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]; “the white light image captured with process 600 can be the main image that is presented to the system user, with the absorption and fluorescence images of processes 400 and 500 superimposed thereon.” [0108]; note also that the limitation “to reduce false negatives” is intended use of the superimposition and, therefore, does not have patentable weight).

Regarding claim 9, Patwardhan discloses the computing device (113) is connected with the Hand-held Biophotonic Medical (HBM) device (101) through a wired or wireless connection (“readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0066]; note that there are only two possible ways to transmit information, through a wired or through a wireless connection).

Regarding claim 10, Patwardhan discloses the multimodal imaging includes but not limited to fluorescence, absorption and diffuse reflectance of tissues (“The combined fluorescence, absorption, and broadband reflectance data can be analyzed for disease diagnosis and skin feature detection.” Abstract; “an apparatus captures cross-polarized, parallel-polarized, and standard (white light) images of tissue. These images are used in estimating reflectance (surface and diffused), texture, roughness, and other topological characteristics of the tissue.” [0038]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]) on illumination of tissues at 405, 545, 575 and 610 nm (“a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band of approximately 10 to 40 nm (FWHM) centered at selected wavelengths in the range of 300 to 1200 nm.” [0075]-[0081]).

Regarding claim 11, Patwardhan discloses the changes in intensity of oxygenated haemoglobin absorption are detected at 545, 575 and 610 nm in tissue (102) (“narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]).

Regarding claim 12, Patwardhan discloses determination of at least one grade of cancer or inflammation in the tissue (102) is based on the image intensity ratios R545/R575, R610/R545 and R610/R575 of the oxygenated haemoglobin absorption at 545, 575 and 610 nm (“evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]; “The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]).
Alternatively, Patwardhan may not explictly disclose the intensity ratios are between two hemoglobin absorption images such as R545/R575.
However, in the same field of endeavor, Stephen teaches the intensity ratios are between two hemoglobin absorption images such as R545/R575 (“While the median pixel value of the R545/R575 image ratio for normal/clinically healthy tissue was 0.87 (IQR = 0.82-0.94), they were 1.35 (IQR = 1.13-1.67) and 2.44 (IQR = 1.78-3.80) for pre-malignant and malignant lesions, respectively” Stephen, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s disclosure of taking the ratio between any two or more fluorescence images and acquiring hemoglobin absorption images at 530 to 550 nm, 570 to 590nm, and 600 to 630 nm with Stephen’s teaching of acquiring an intensity ratio between hemoglobin fluorescence images at 545 and 575 nm to, in combination, teach taking the ratio between each pair of absorption images 530 to 550 nm, 570 to 590nm, and 600 to 630 nm, respectively, as Stephen explicitly states that the fact that “[i]n malignant tissues, the haeme synthesis is disturbed due to the reduced activity of the ferrochelatase enzyme [23] that results in lower haemoglobin production and correspondingly lower absorption at 545 and 575 nm of the oxygenated haemoglobin spectra. A reduction in oxygenated haemoglobin increases the DR ratio of R545/R575,” leads the DR ratio to have “diagnostic accuracy obtained in this study [sic] superior to other imaging systems for detection of malignant changes in the oral cavity” (Stephen, Discussion).

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan as applied to claim 13 above, and further in view of Stephen.

Regarding claim 15, Patwardhan discloses said computing device (113) is configured to:
receive the one or more images transmitted by said HBM device (101) in real time (“The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like.” [0051]; “the detector 220 may comprise one or more video cameras to capture a video recording under any of the modes of illumination. The video data may be displayed on a suitable monitor (including a display monitor built into the camera) in real-time… Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]);
detect changes in intensity of oxygenated haemoglobin absorption in the predefined wavelength range in the tissue (102) by analysing the one or more images (“reflectance images of the tissue are captured using narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0080]; “the image data can be used to generate, at 450, two-dimensional (2D) absorption maps of the chromophores of interest. Alternately, or additionally, a three-dimensional (3D) reconstruction can be carried out at 460.” [0084]);
obtain one or more pseudo coloured images by false colouring the one or more images received (“applying color space transformations” [0091]; “the cross-polarized image can be transformed to a pre-defined color space that provides optimal separation between red pigmentation (for hemoglobin) and brown pigmentation (for melanin). These Red and Brown images can be further analyzed and/or presented” [0110]; “pseudo coloring, can be performed using known techniques” [0114]);
determine image intensity ratio values of the one or more images captured by the HBM device (108) in the predefined wavelength range (“evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]; “The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]); and
determine at least one grade of cancer or inflammation in the tissue (102) automatically based on the intensity of the oxygenated haemoglobin absorption and by correlating the image intensity ratio values obtained from the one or more images using an algorithm (“evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]; “The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]).
However, Patwardhan may not explictly disclose to identify Regions of Interest (ROI) comprising a maximum change in the image intensity ratio values when compared to a predefined standard ratio value; and
the intensity ratios are between two hemoglobin absorption images.
However, in the same field of endeavor, Stephen teaches to identify Regions of Interest (ROI) comprising a maximum change in the image intensity ratio values when compared to a predefined standard ratio value (“The DR imaging data were compared with gold standard tissue biopsy and histopathology results… While the median pixel value of the R545/R575 image ratio for normal/clinically healthy tissue was 0.87 (IQR = 0.82-0.94), they were 1.35 (IQR = 1.13-1.67) and 2.44 (IQR = 1.78-3.80) for pre-malignant and malignant lesions, respectively” Stephen, Abstract; “identifying regions with maximum potential to show dysplastic characteristics and invasion,” “The DR imaging system was used to capture monochrome images of all suspected oral lesions at 545 and 575 nm. Tissue biopsies were taken from the region with maximum potential to show dysplastic characteristics in a lesion as identified by the PCM of the DR image ratio R545/R575,” “The DR image ratio was further analyzed based on the mean pixel intensity of 100 pixels at 30 different points within the proposed biopsy site. Median value of the image ratio from these 30 points were determined and used for classifying the lesions into three groups, viz. normal/clinically healthy, pre-malignant or malignant (squamous cell carcinoma: SCC). Oral lesions were classified according to the image ratio value R545/R575 and the results were correlated with histo-pathologic findings to determine the diagnostic accuracies.” Stephen, Methods, P. 3);; and
determine at least one grade of cancer or inflammation in the tissue (102) automatically based on the intensity of the oxygenated haemoglobin absorption and by correlating the image intensity ratio values obtained from the one or more images using an algorithm (“The DR imaging data were compared with gold standard tissue biopsy and histopathology results… While the median pixel value of the R545/R575 image ratio for normal/clinically healthy tissue was 0.87 (IQR = 0.82-0.94), they were 1.35 (IQR = 1.13-1.67) and 2.44 (IQR = 1.78-3.80) for pre-malignant and malignant lesions, respectively” Stephen, Abstract; “A laptop computer working with the SOLIS program (Andor Technology, UK) controlled the image acquisition parameters, recorded the images sequentially at 545 and 575 nm and computed the ratio image (R545/R575) arithmetically.” Stephen, Methods, P. 2; “identifying regions with maximum potential to show dysplastic characteristics and invasion,” “The DR imaging system was used to capture monochrome images of all suspected oral lesions at 545 and 575 nm. Tissue biopsies were taken from the region with maximum potential to show dysplastic characteristics in a lesion as identified by the PCM of the DR image ratio R545/R575,” “The DR image ratio was further analyzed based on the mean pixel intensity of 100 pixels at 30 different points within the proposed biopsy site. Median value of the image ratio from these 30 points were determined and used for classifying the lesions into three groups, viz. normal/clinically healthy, pre-malignant or malignant (squamous cell carcinoma: SCC). Oral lesions were classified according to the image ratio value R545/R575 and the results were correlated with histo-pathologic findings to determine the diagnostic accuracies.” Stephen, Methods, P. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s disclosure of taking the ratio between any two or more fluorescence images and acquiring hemoglobin absorption images at 530 to 550 nm, 570 to 590nm, and 600 to 630 nm with Stephen’s teaching of acquiring an intensity ratio between hemoglobin fluorescence images at 545 and 575 nm to, in combination, teach taking the ratio between each pair of hemoglobin images 530 to 550 nm, 570 to 590nm, and 600 to 630 nm, respectively, as Stephen explicitly states that the fact that “[i]n malignant tissues, the haeme synthesis is disturbed due to the reduced activity of the ferrochelatase enzyme [23] that results in lower haemoglobin production and correspondingly lower absorption at 545 and 575 nm of the oxygenated haemoglobin spectra. A reduction in oxygenated haemoglobin increases the DR ratio of R545/R575,” leads the DR ratio to have “diagnostic accuracy obtained in this study [sic] superior to other imaging systems for detection of malignant changes in the oral cavity” (Stephen, Discussion).

Regarding claim 16, Patwardhan discloses the computing device (113) is further configured to superimpose at least one of the one or more images or the determined image intensity ratio values, to reduce false negatives associated with the determination of the grade of cancer or inflammation in the tissue (102) (“The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]; “the white light image captured with process 600 can be the main image that is presented to the system user, with the absorption and fluorescence images of processes 400 and 500 superimposed thereon.” [0108]; note also that the limitation “to reduce false negatives” is intended use of the superimposition and, therefore, does not have patentable weight).

Regarding claim 18, Patwardhan discloses the method is applicable in diagnosing a grade of cancer and/or inflammation in a tissue of a human subject (“evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information” [0075]”).
However, Patwardhan may not explictly disclose said tissue being present in cavity such as an oral cavity, oesophagus, cervix, larynx, pharynx, GI tract, colon and alike.
However, in the same field of endeavor, Stephen teaches said tissue being present in cavity such as an oral cavity, oesophagus, cervix, larynx, pharynx, GI tract, colon and alike (“a multi-spectral imaging camera system that records diffuse reflectance (DR) images of the oral lesion at 545 and 575 nm” Stephen, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s disclosure of absorption imaging of tissue with Stephen’s teaching of absorption imaging of tissue in the oral cavity as Stephen explictly states that “DR imaging [is] very effective as a screening tool in locating the potentially malignant areas of oral lesions with relatively good diagnostic accuracy while comparing it to the gold standard histopathology” (Stephen, Abstract).

Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of $540.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793